SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF COMMISSION FILE NO.: 0-52496 Date of Report: November 13, CHINA JIANYE FUEL, INC. (f/k/a STANDARD COMMERCE, INC.) (Exact name of registrant as specified in its charter) Delaware 20-8296010 (State of other jurisdiction of (IRS Employer incorporation or organization Identification No.) c/o American Union Securities, Inc. 100 Wall Street, 15th Floor, New York, NY (Address of principal executive offices) (Zip Code) (212) 232-0120 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Amendment No. 1 This amendment is being filed in order to disclose one material fact that was omitted from the original filing.The original text, as set forth below, discloses that in November 2007 the Registrant (now named “China Jianye Fuel, Inc.”) acquired the outstanding capital stock of a Delaware corporation that, in turn, owned all of the registered capital of Zhao Dong Jianye Fuel Co., Ltd. (“Zhao Dong Jianye Fuel”).Omitted from the original disclosure was the fact that in November 2007, when the filing was made, the transfer of the registered capital of Zhao Dong Jianye Fuel to the Delaware corporation had not yet been approved by the Government of China, and that government approval was necessary in order for the transfer to be formally complete. The requisite government approval was received in April 2008, and China Jianye Fuel, Inc. is now the record and beneficial owner of all of the registered capital of Zhao Dong Jianye Fuel.In addition, because the acquisition was probable in November 2007, inclusion of the financial statements of Zhao Dong Jianye Fuel in the original filing was deemed to be appropriate. Item 1.01Entry into a Material Definitive Agreement Item 2.01Completion of Acquisition of Assets Item 3.02Unregistered Sale of Equity Securities Item 5.01Changes in Control of Registrant Item 5.06Change in Shell Company Status On November 13, 2007 Standard Commerce, Inc. (“Standard Commerce”) acquired the outstanding capital stock of American Jianye Ethanol Company, Inc., a Delaware corporation (“American Jianye”).American Jianye is a holding company that owns all of the registered capital of Zhao Dong Jianye Fuel Co., Ltd. (“Zhao Dong Jianye Fuel”), a corporation organized under the laws of The People’s Republic of China.Zhao Dong Jianye Fuel is engaged in the business of manufacturing and marketing ethanol and methanol for use as automobile fuel in The People’s Republic of China.The majority shareholder of American Jianye is Jianye Wang, who is the sole director and Chief Executive Officer of Standard Commerce. In exchange for the capital stock of American Jianye, Standard Commerce issued to the shareholders of American Jianye 189,901,500 shares of its common stock, representing 97.46% of the outstanding shares of Standard Commerce.At the same time, Jianye Wang purchased 3,000,000 shares of Standard Commerce common stock from Huaqin Zhou, Ying Wang and Huakang Zhou for a price of $550,000. Principal Shareholders Upon completion of the Merger, there were 194,850,000 shares of Standard Commerce common stock issued and outstanding.The following table sets forth information known to us with respect to the beneficial ownership of our common stock as of the date of completion of the Merger by the following: · each shareholder who beneficially owns more than 5% of our common stock (on a fully-diluted basis); · Jianye Wang, our Chief Executive Officer · each of the members of the Board of Directors; and · all of our officers and directors as a group. Nameand Address of Beneficial Owner(1) Amount and Nature of Beneficial Ownership(2) Percentage of Class Jianye Wang 99,373,500 51.0% Meili Xu 19,485,000 10.0% Haipeng Wang 17,536,500 9.0% Shubo Yu 11,691,000 6.0% Yandong Dou 9,742,500 5.0% All officers and directors as a group (1 person) 99,373,500 51.0% (1) Except as otherwise noted, each shareholder’s address is c/o Zhao Dong Jianye Fuel Co., Ltd., 47 Huagong Road, Zhao Dong City, Heilongjiang Province, P.R. China. (2) Except as otherwise noted, all shares are owned of record and beneficially. - 2 - INFORMATION REGARDING THE ACQUIRED COMPANIES Business American Jianye Ethanol Company, Inc. American Jianye Ethanol Company, Inc. was organized under the laws of the State of Delaware in March 2007. It never initiated any business activity. In November 2007 American Jianye acquired 100% of the registered capital of Zhao Dong Jianye Fuel in exchange for debt and equity in American Jianye. Those shares represent the only asset of American Jianye. Zhao Dong Jianye Fuel Co., Ltd. Zhao Dong Jianye Fuel Co., Ltd. is a private, development stage company that was founded in April 2004 under the laws of the People’s Republic of China with registered capital of RMB 9 million Yuan (US$1.1 million). The Company is located at 47 Huagong Road, Zhaodong City, Heilongjiang Province, in northeastern China. Zhao Dong Ye Fuel engages in the development, manufacture, and distribution of alcohol based automobile fuel. The Company’s products are designed to function as a lower-cost, more environmentally friendly alternative to conventional gasoline-based auto fuel Zhao Dong Jianye Fuel was among the first China-based fuel manufacturers to bring to market alcohol-based automobile fuel. Alcohol fuel is an attractive alternative to gasoline for several reasons, including its environmental benefits.
